Citation Nr: 0724092	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to burial benefits for non-service-connected 
death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
Recognized Guerilla service from October 1944 to September 
1945, and service with the Regular Philippine Army from 
September 1945 to January 1946.  The veteran died in March 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision and a June 2005 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDINGS OF FACT

1.  The veteran died of a nonservice-connected disability in 
a non-VA facility in March 2005.

2.  At the time of his death the veteran was not in receipt 
of VA compensation or pension benefits, and he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.

5.  A claim for VA benefits was not pending at the time of 
the veteran's death, and no monetary benefit was due and 
unpaid prior to the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to burial benefits have not 
been met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002); 38 
C.F.R. § 3.1600 (2006).

2.  Criteria for payment of accrued benefits have not been 
met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Manson v. Principi, 16 Vet. 
App. 129, 132 (2002) (VCAA not applicable "because the law 
as mandated by statute and not the evidence is dispositive of 
the claim.")

Legal Criteria and Analysis

The veteran died in March 2005 at the Ospital Ning Angeles, 
in Angeles City, Philippines.  The immediate cause of death 
was reported as respiratory failure, with bilateral pneumonia 
as an antecedent cause and status asthmaticus as an 
underlying cause.  At the time of the veteran's death, he had 
no service-connected for any disabilities.  In May 2005, the 
appellant filed a claim for burial benefits based upon the 
nonservice-connected death of the veteran.

Burial expenses of a deceased veteran are payable, within 
limits set by law, where the veteran died of a service- 
connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600(a).  If the veteran's death was not service 
connected, burial benefits are payable if, at the time of 
death, (1) The veteran was in receipt of compensation or 
pension (or, but for the receipt of military retirement pay, 
would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there was sufficient evidence of record on 
the date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 
3.1600(b)(1)(2)(i).  The appellant does not contend, and the 
record does not establish, that any of the causes of the 
veteran's death should be service connected.  The Board notes 
that although the appellant filed a claim of service 
connection for the cause of death of the veteran and death 
pension benefits, these claims were denied in August 2005 and 
the appellant did not appeal.  At the time of the veteran's 
death, service connection was not in effect for any 
disability.  The veteran's argument for entitlement to burial 
benefits is based on her allegation that the veteran had a 
claim pending at the time of his death.

The record clearly establishes that the veteran was not in 
receipt of compensation or pension at the time of his death 
and did not have an original or reopened claim for either 
compensation or pension pending at the time of his death.  
The Board notes that the veteran had filed a claim for 
service connection for gunshot wound which was denied in a 
rating decision of July 1995.  Although the veteran attempted 
to reopen the claim throughout his lifetime, his last request 
to reopen was denied in a rating decision of December 2002.  
The veteran did not appeal this decision and did not file a 
request to reopen his claim prior to his death.  Accordingly 
burial benefits are not warranted under 38 U.S.C.A. § 
2302(a)(1); 38 C.F.R. § 3.1600(b)(1)(2)(i).

Burial benefits are also payable to a claimant if (1) The 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran; and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).  

In addition, burial benefits are payable if the veteran died 
of a nonservice-connected disorder while properly 
hospitalized by the VA.  The term "hospitalized by the VA," 
means admitted to a VA facility for hospital, nursing home or 
domiciliary care.  38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. § 
3.1600(c).  Even if the veteran was not hospitalized in such 
a facility, burial benefits are still payable if he died 
while traveling under prior authorization at VA's expense to 
or from a specific place for the purposes of examination, 
treatment, or care.  38 C.F.R. § 3.1605.  The term "VA 
facility" means (a) facilities over which the Secretary has 
direct jurisdiction; (b) Government facilities for which the 
Secretary contracts; and (c) public or private facilities at 
which the Secretary provides recreational activities for 
patients.  38 U.S.C.A. § 1701(3).

In this case, the evidence does not satisfy any of the 
aforementioned criteria.  First, the veteran served during a 
period of war, but the appellant is his next of kin.  There 
is no indication in the record that the criteria of 38 C.F.R. 
§ 3.1600(b)(3) are met.  Second, the veteran died of a 
nonservice-connected disorder, and his death did not occur 
while he was admitted to a VA facility for hospital, nursing 
home, or domiciliary care.  The record shows that the veteran 
was at a private hospital when he died.  He was not being 
transported at VA expense.  Accordingly, the criteria of 38 
C.F.R. § 3.1605 are not met.  In light of the above, there is 
no basis upon which a grant of burial benefits may be 
predicated.

Accordingly, in this case, the law is dispositive of the 
matter, and VA is bound by the statutes enacted by Congress.  
Therefore, the benefit sought on appeal must be denied.

Accrued benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. West, 
136 F.3d 1296 (Fed Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision in order for a surviving spouse to be entitled to 
accrued benefits.  Applications for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the veteran died in March 2005.  As 
noted above, he had no service-connected disabilities at the 
time of his death and he had no claims pending at the time of 
his death.  The veteran had filed a claim for service 
connection for gunshot wound which was denied in a rating 
decision of July 1995.  Although the veteran attempted to 
reopen the claim throughout his lifetime, his last request to 
reopen was denied in a rating decision of December 2002.  The 
veteran did not appeal this decision and did not file a 
request to reopen his claim prior to his death.  

Although the appellant's claim for accrued benefits is 
separate from any claim that the veteran filed prior to his 
death, an accrued benefits claim is "derivative of" that 
claim.  By statute the appellant takes the veteran's claim as 
it stood on the date of his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).  Hence, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has concluded that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1996).

In this case, the record fails to show that the veteran filed 
another claim of entitlement to service connection for any 
disability since his last request to reopen the claim for 
service connection for gunshot wound was denied in December 
2002.  Furthermore, as noted above, he was note service 
connected for any disability at the time of his death. 

In sum, there was no pending claim at the time of the 
veteran's death and no monetary VA benefit was due and unpaid 
prior to or at the time of his death.  No accrued benefits 
existed at the time of the veteran's death and there are no 
accrued benefits payable to the appellant as a result.

Accordingly, the claim for entitlement to accrued benefits is 
denied as a matter of law.  Sabonis, supra.



ORDER

Entitlement to burial benefits for non-service-connected 
death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


